Citation Nr: 9935225	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  98-00 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 1991) for penile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1948 to April 
1951.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from an April 1997 rating decision of the 
Boise, Idaho, Department of Veterans Affairs (VA) Regional 
Office (RO). 

The accredited representative in a May 1998 brief, has 
indicated his belief that two issues have been perfected for 
Board review.  There is only one issue before the Board, 
that is the claim of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 (West 1991) for penile 
dysfunction.  The accredited representative had included as 
an issue a claim for compensation under 38 U.S.C.A. § 1151 
for loss of use of both lower extremities.  This issue is 
not before the Board.  The Board notes that a February 1995 
rating decision denied compensation under 38 U.S.C.A. § 1151 
for loss of use of the lower extremities with degenerative 
arthritis of the hips.  This decision was not appealed and 
is final.  Subsequent rating decisions in 1997 did not 
address this issue, therefore the appellant could not have 
filed a timely Notice of Disagreement as to this issue from 
a 1997 rating decision.  Jurisdiction does indeed matter and 
it is not "harmless" when the VA during the claims 
adjudication process fails to consider threshold 
jurisdictional issues.  Absent a timely notice of 
disagreement, a statement of the case and a substantive 
appeal, the Board does not have jurisdiction of the issue.  
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 
5 Vet. App. 554 (1993), Black v. Brown, 10 Vet. App. 279 
(1997), Shockley v. West, 11 Vet. App. 208 (1998).  An 
application that is not in accord with the statute shall not 
be entertained.  38 U.S.C.A. § 7108 (West 1991).  


REMAND

In an April 1997 rating decision, the RO denied service 
connection for loss of penile erection as the result of 
authorized VA surgical treatment under the provisions of 
38 U.S.C.A. § 1151.  In April 1997, the appellant submitted a 
statement in support of the claim with attached photographs 
and a Notice of Disagreement in November 1997.  In response, 
the RO issued a Statement of the Case in November 1997 on the 
issue of whether new and material evidence had been submitted 
to reopen the claim for service connection for loss of penile 
erection as the result of authorized VA surgical treatment 
under the provisions of 38 U.S.C.A. § 1151.  The RO has 
incorrectly phrased the issue in the Statement of the Case.  
The November 1997 Notice of Disagreement with the April 1997 
rating decision was timely, as the one-year period for the 
veteran to file his Notice of Disagreement from the April 
1997 rating decision had not expired.  The VA Form-9 Appeal 
to the Board of Veterans' Appeals submitted by the appellant 
in December 1997 was also timely, and perfected his appeal 
from the April 1997 rating decision.  The issue on appeal is 
a determination on the merits of whether service connection 
is warranted for penile dysfunction under the provisions of 
38 U.S.C.A. § 1151, however a Statement of the Case advising 
the appellant of the laws and regulations concerning this 
claim on the merits must be issued.

Accordingly, this claim is REMANDED for the following action:

1.  The RO should issue a Statement of 
the Case (not a Supplemental Statement of 
the Case) that addresses the issue on the 
merits of entitlement to service 
connection for penile dysfunction under 
the provisions of 38 U.S.C.A. § 1151.

2.  The veteran is informed that he has a 
duty to submit evidence of a well-
grounded claim.  If he has or can obtain 
relevant evidence that supports his claim 
for service connection for penile 
dysfunction under the provisions of 
38 U.S.C.A. § 1151, it must be submitted 
to the RO.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




